Dismissed and
Memorandum Opinion filed August 25, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00364-CV
____________
 
WALTER E. STRICKLAND, Appellant
 
V.
 
HARRIS COUNTY, HARRIS COUNTY DEPARTMENT OF EDUCATION,
THE PORT OF HOUSTON AUTHORITY OF HARRIS COUNTY, THE HARRIS COUNTY FLOOD CONTROL
DISTRICT, THE HARRIS COUNTY HOSPITAL DISTRICT, CITY OF HOUSTON, HOUSTON
INDEPENDENT SCHOOL DISTRICT, HOUSTON COMMUNITY COLLEGE SYSTEM, and GREATER
SOUTHEAST MANAGEMENT DISTRICT, Appellees
 

 
On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 2009-30614
 
 

MEMORANDUM 
OPINION
            This is an appeal from an order granting appellees’ motion
for summary judgment signed March 25, 2011.  The clerk’s record was filed May
24, 2011.  Appellant’s brief was due June 23, 2011, but appellant did not file
a brief or a motion for extension of time to file his brief.
            On July 14, 2011, this court issued an order stating that
unless appellant filed a brief and a motion reasonably explaining why the brief
was late on or before August 12, 2011, the court would dismiss the appeal for
want of prosecution.  See Tex. R. App.
P. 42.3(b).
Appellant filed no
response.  Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.